Appellant was indicted for murder and on the former trial was convicted of manslaughter, with punishment assessed at confinement in the penitentiary for a period of two years. The appeal resulted in a reversal. See 95 Tex.Crim. Rep., 255 S.W. Rep. 414.
On the present trial the court instructed the jury thus:
"The defendant stands charged by indictment with the offense of manslaughter, alleged to have been committed in the county of Eastland and State of Texas, on or about the 23d day of May, 1922. To this charge the defendant has pleaded 'not guilty'."
The verdict read:
"We, the jury, find the defendant guilty as charged and assess his punishment at five years in the State penitentiary."
The judgment and sentence declare the appellant guilty of the offense is "murder" and assesses his punishment as confinement in the penitentiary for a term of "not less than five nor more than five years." The judgment and sentence thus entered are out of harmony with the verdict of the jury and with the law. It was manifest from the charge of the court that the appellant was on trial for the offense of manslaughter. The court instructed the jury that such *Page 518 
was the "charge" against the appellant. Responding to this instruction, the jury found the appellant guilty as charged and assessed his penalty at confinement in the penitentiary for a period of five years. Upon this verdict the court should have entered judgment and sentence against the appellant for the offense of manslaughter, for which his confinement in the penitentiary should be for a period of at less than two nor more than five years. Under Art. 938, C. C. P., Vernon's Tex.Crim. Stat., Vol. 2, pp. 900-901, are cited many decisions of this court asserting the exercise of its authority to correct the judgment and sentence so that they may correspond with the verdict rendered by the jury. This authority comes from the express language of Art. 938, supra, now Art. 847, wherein it is said:
"The Court of Criminal Appeals * * * may reform and correct the judgment as the law and nature of the case my require."
Among the more recent cases upon the subject are Wright v. State, 84 Tex.Crim. Rep.. For earlier cases, see Hill v. State, 10 Tex.Crim. App. 673; also collation of cases in Vernon's Tex.Crim. Stat., Vol. 2, p. 900, subdivision 9. In correcting the judgment and sentence in the present case so as to conform with the verdict, the action
In filling the jury wheel between the 1st and 15th of August, 1923, of the court was within the authority conferred by statute.
In filling the jury wheel between the 1st and 15th of August, 1923, the officers charged with that duty, by virtue of Art. 5152 of the civil code, omitted therefrom the names of persons who should have been included. This was done apparently upon a mistake or misconception upon the part of the officers, in their believing that they had a right to exclude from the jury wheel those classes of persons who, under the law, were entitled to claim exemption from jury service. After the 15th of August, discovering the error in making the omission, the names of those persons who had been omitted were under the discretion of the court placed in the wheel, and from the wheel thus supplemented, the jury in the present case was drawn. The action of the officers in the two instances resulted in putting into the jury wheel all of the names which the law authorized and required.
In Atwood's case, 96 Tex.Crim. Rep., the facts revealed that in filling the jury wheel, the officers charged with that duty as in the present case, failed to place in the wheel the names of a number of persons who were qualified for jury service. From the wheel thus incompletely filled the venire was drawn. This court held that the venire should have been quashed. In Knott's case, 274 S.W., Rep. 978, the facts were similar to those in the present case. It was held that the court properly refused to quash the venire panel. To us, the distinctions seems obvious in that in one case the venire was drawn from a wheel which did not contain the names which the law demanded, and in the Knott case, as in this one, the wheel did contain *Page 519 
the names which the law required. The sole fault, as we conceive it, to be found in the procedure reflected by the present case is that the wheel was filled after the 15th day of August instead of prior to that date. We believe that there is no warrant for holding the Legislative act so rigid as to prevent the correction of the mistake by the officers in omitting a part of the names from the list. The venire was not drawn from the wheel until after the mistake had been corrected, and no injury is otherwise shown or suggested by the record. Even if the Legislature act was so unbending as to bear the construction that the wheel could be legally filled at no time after the 15th day of August, or if not filled at that time the jury list contained therein, though otherwise such as the law demanded, could not be used, still, in the present case, the action of the court would be upheld under Art. 5158, of the Revised Civil Statutes of 1911, wherein authority is given to remedy the loss or destruction of a jury wheel or its contents by refilling it or providing another in its stead. See Knott v. State, supra, and McNeal, v. State, 274, S.W. Rep. 981.
In our former opinion, we failed to take note of Bill of Exceptions No. 4 from which it appears that the attorney for the State, in his argument used the following language:
"They ask why we are not prosecuting this defendant for murder, and I am going to tell you why. On a former trial of this case, a jury convicted this defendant of manslaughter and gave him a term in the penitentiary, and the case was reversed by the Court of Criminal Appeals solely on a technicality."
Prompt exception was interposed and a verbal request to instruct the jury to disregard the remarks was made and overruled. In approving the bill of exceptions the court said that as he remembered the facts, the appellant's attorney in his argument told the jury that they could only convict the defendant of manslaughter; that he was not on trial for murder but had been acquitted of that offense; that the remarks of which complaint is made were in response to the argument mentioned. Article 843, C. C. P., in Vernon's Tex.Crim. Stat., Vol. 2. p. 808, reads thus:
"The effect of a new trial is to place the cause in the same position in which it was before any trial had taken place.The former convictions shall be regarded as no presumption ofguilt, nor shall it be alluded to in the argument."
We are constrained to regard the remarks complained of as violative of the letter and spirit of the statute. It occurs to us susceptible of the construction by the jury that the former conviction of manslaughter would be a presumption of guilt in the present trial. Moreover, in stating to the jury that the case was reversed upon a technicality, the argument was calculated to prejudice the appellant's case by the jury. It was not improper to inform the jury *Page 520 
that the appellant had been acquitted of murder. See West v. State, 7 Tex.Crim. App. 150; Pharr v. State, 10 Tex.Crim. App. 485. The statement by appellant's counsel that the appellant had been acquitted of murder and could not be convicted of more than manslaughter did not, in our judgment, warrant the response that was made to it. Authorities in point are cited in Vernon's Tex.Crim. Stat., Vol. 2, p. 809. Among them are Benson v. State, 56 Tex.Crim. Rep. Kirksey v. State, 58 Tex.Crim. Rep.; Mann v. State, 84 Tex.Crim. Rep.; Pierce v. State, 87 Tex. Crim. 379; Eads v. State, 170 S.W. Rep. 145.
Because of the argument mentioned, it is our opinion that a new trial should have been awarded. For that reason, the motion for rehearing is granted, the affirmance set aside, the judgment of the trial court is reversed, and the cause is remanded.
Reversed and remanded.